
	
		III
		112th CONGRESS
		1st Session
		S. RES. 319
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Graham (for himself,
			 Mr. Casey, and Mr. McCain) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Joe
		  Frazier.
	
	
		Whereas boxing legend Smokin Joe Frazier lost
			 a battle with liver cancer on November 7, 2011;
		Whereas, with the passing of Joe Frazier, the State of
			 South Carolina and the United States lost 1 of the greatest heavyweight boxing
			 champions of the modern era;
		Whereas Joe Frazier was born on January 12, 1944, to a
			 farmer in Beaufort, South Carolina;
		Whereas, in Beaufort, South Carolina, Joe Frazier
			 discovered the passion for boxing that would ultimately lead him to
			 greatness;
		Whereas Joe Frazier left his childhood home and began to
			 work in a meat packing company based in Philadelphia, Pennsylvania;
		Whereas Joe Frazier trained in a Philadelphia Police
			 Athletic League gymnasium to prepare for his first amateur fights;
		Whereas, in 1964, Joe Frazier became the only United
			 States athlete to win an Olympic gold medal for boxing during the Summer
			 Olympic Games in Japan, despite breaking a thumb and fighting with a broken
			 hand;
		Whereas, upon becoming a professional boxer in 1965, Joe
			 Frazier was known for having a powerful left hook, which led Frazier to defeat
			 his first 11 opponents;
		Whereas Joe Frazier defeated Jimmy Ellis, the World Boxing
			 Association heavyweight champion, in 1970 and held the heavyweight title until
			 1973;
		Whereas, on March 8, 1971 in Madison Square Garden, Joe
			 Frazier became the first boxer to defeat Muhammad Ali, throwing a devastating
			 left hook in the 15th round that ultimately led to a victory by
			 decision;
		Whereas, in 1971, Joe Frazier became the first
			 African-American man since the Civil War to address the South Carolina State
			 Legislature in Columbia, South Carolina;
		Whereas, in 1975, arch-rivals Joe Frazier and Muhammad Ali
			 met in the Thrilla in Manilla for the third and final fight
			 between the two men, and a battered, bruised, and nearly blind Frazier lost by
			 technical knockout when his trainer pulled him from the fight in the 14th
			 round;
		Whereas, after retiring from boxing, Joe Frazier mentored
			 youth boxers in Philadelphia and encouraged the boxers to lead productive lives
			 and avoid violence;
		Whereas Joe Frazier personified the fighting spirit of the
			 city of Philadelphia;
		Whereas Joe Frazier was inducted into the International
			 Boxing Hall of Fame in 1990;
		Whereas Joe Frazier finished his boxing career with 32
			 wins, of which 27 were knockouts, 4 losses, and 1 draw; and
		Whereas Smokin Joe Frazier epitomized 1 of
			 the greatest eras in boxing, rising from humble origins on a South Carolina
			 farm to become the heavyweight boxing world champion, and inspiring a
			 generation of Americans: Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of Joe Frazier;
			(2)honors the life
			 and accomplishments of Joe Frazier, an American champion and a world renowned
			 boxing legend; and
			(3)offers the
			 deepest condolences of the Senate to the family of Joe Frazier.
			
